IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 TWITTER, INC.,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )   C.A. No. 2022-0613-KSJM
                                          )
 ELON R. MUSK, X HOLDINGS I,              )
 INC., and X HOLDINGS II, INC.,           )
                                          )
              Defendants.


     ACCEPTANCE OF APPOINTMENT OF SPECIAL DISCOVERY MASTER

      Pursuant to the Court’s September 30, 2022, Order Appointing Special Discovery

Master To Consider Plaintiff’s And Defendants’ Discovery Motions, I hereby accept the

appointment as Special Discovery Master in the above-captioned matter and agree to

comply with the charge of the appointment set forth therein.



                                               Delaware ADR, LLC




                                               ________________________________
                                               Christopher S. Sontchi
                                               P.O. Box 7908
                                               Wilmington, DE 19803

Dated: September 30, 2022
                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served

upon the following counsel via File & ServeXpress on September 30, 2022.


Peter J. Walsh, Jr. (ID No. 2437)              David J. Margules (ID No. 2254)
Kevin R. Shannon (ID No. 3137)                 Elizabeth A. Sloan (ID No. 5045)
Christopher N. Kelly (ID No. 5717)             Elizabeth S. Fenton (ID No. 5563)
Mathew A. Golden (ID No. 6035)                 Jessica C. Watt (ID 5932)
Callan R. Jackson (ID No. 6292)                Brittany M. Giusini (ID 6034)
Justin T. Hymes (ID No. 6671)                  BALLARD SPAHR LLP
POTTER ANDERSON & CORROON LLP                  919 North Market Street
1313 North Market Street Hercules Plaza        Wilmington, DE 19801
Wilmington, Delaware 19801                     (302) 252-4465
(302) 984-6000
                                               Attorney for Plaintiff and Counterclaim
Attorneys for Plaintiffs and                   Defendant Twitter, Inc.
Counterclaim Defendant Twitter, Inc.

Brad D. Sorrels (ID No. 5233)                  Jacob R. Kirkham (ID 5768)
Daniyal M. Iqbal (ID No. 6167)                 KOBRE & KIM LLP
Leah E. León (ID No. 6536)                     600 North King Street, Suite 501
WILSON SONSINI GOODRICH                        Wilmington, DE 19801
& ROSATI, P.C.                                 (302) 518-6460
222 Delaware Avenue, Suite 800
Wilmington, Delaware 19801                     Attorneys for Plaintiff and
(302) 304-7600                                 Counterclaim Defendant Twitter, Inc.

Attorneys for Plaintiff and
Counterclaim Defendant Twitter, Inc.

Robert A. Weber (ID No. 4013)                  Edward B. Micheletti (ID No. 3794)
Joseph B. Cicero (ID No. 4388)                 Lauren N. Rosenello
Elliott Covert (ID No. 6540)                   SKADDEN, ARPS, SLATE,
CHIPMAN BROWN CICERO                           MEAGHER & FLOM
& COLE, LLP                                    One Rodney Squire
1313 North Market Street, Suite 5400           920 N. King Street
Wilmington, Delaware 19801                     Wilmington, DE 19801
(302) 295-0191                                 (302) 651-3000

Attorneys for Defendants and                   Attorneys for Defendants and

                                           2
Counterclaim-Plaintiffs Elon R. Musk,             Counterclaim-Plaintiffs Elon R. Musk
X Holdings I, Inc., and X Holdings II, Inc.       X Holdings I, Inc., and X Holdings II,
Inc.


                                                  /s/ Christopher S. Sontchi
                                                  Christopher S. Sontchi (#3159)




                                              3